Citation Nr: 0937521	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  96-26 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a left 
knee laceration with scar, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In a December 1996 rating decision, a 10 
percent rating was granted.

In September 1996, the Veteran testified before a Decision 
Review Officer at the New York RO.  A copy of the transcript 
is of record.

This case was previously before the Board in January 2005, 
October 2005, and November 2008 and was remanded each time 
for further development.  The claim is again before the Board 
for appellate review.


FINDING OF FACT

The Veteran's residuals of a left knee laceration with scar 
are not manifested by a compensable limitation of either 
extension or flexion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
knee laceration with scar have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003, 5260, 5261 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in June 2003 and October 2003 of the information and evidence 
needed to substantiate and complete a claim.  

VA failed to inform the Veteran prior to the January 2004 
supplemental statement of the case of the criteria used to 
rate his disorder, and VA did not inform him how effective 
dates are assigned until June 2006.  After notice was 
provided in January 2004 and June 2006, however, his claim 
was readjudicated in the June 2009 supplemental statement of 
the case.  

The Veteran has been given multiple opportunities to submit 
relevant evidence.  The claim was remanded three times, and 
it has been on appeal since May 1996.  For these reasons, the 
Board finds that the notice requirements of the VCAA have 
been met.

Finally, VA fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate the claim, including VA medical records, and, as 
warranted by law, affording VA examinations.  There is not a 
scintilla of evidence that any VA error in notifying or 
assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, the appellant has not suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning the disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Under Diagnostic Code 5260, covering limitation of flexion of 
the knee, flexion limited to 45 degrees warrants a 10 percent 
rating, and when limited to 30 degrees, a 20 percent rating 
is assigned.  Diagnostic Code 5261, covering limitation of 
extension of the knee, states that a 10 percent rating is 
assigned for extension limited to 10 degrees, and a 20 
percent rating is warranted for extension limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

For the purpose of rating disability for arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45.  A normal 
range of motion of the knee is to zero degrees extension and 
zero to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
rating is warranted for slight recurrent subluxation or 
lateral instability.  A 20 percent rating is assigned for 
moderate recurrent subluxation or lateral instability.  

VA General Counsel has held that arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257, while cautioning that any such separate rating must 
be based on additional disabling symptomatology.  VAOPGCPREC 
23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. 
Reg. 56,704 (1998).  Further, VA General Counsel has held 
that separate ratings under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (limitation of flexion of the leg) and Diagnostic 
Code 5261 (limitation of extension of the leg), may be 
assigned for disability of the same joint.  VAOGCPREC 9-2004; 
69 Fed. Reg. 59990 (2004).  

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 
4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. §§ 3.321(b).

The Veteran's left knee disorder was originally rated by 
analogy to 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5257.  
When the Veteran was diagnosed with degenerative joint 
disease in September 2003, he was re-rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  See January 2004 supplemental 
statement of the case.  Hence, the knee is rated as 10 
percent under the criteria for osteoarthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  

The Veteran does not qualify for a higher or separate rating 
for his left knee disability.  VA records show that the 
Veteran had full range of left knee motion in February 1996, 
and range of motion from zero to 110 degrees was demonstrated 
in February 1997.  At a November 1998 VA examination, the 
Veteran had full range of left knee motion, with no 
instability to manual medial and lateral counter pressure.  

Similar findings were made at a September 2003 examination.  
The Veteran's range of motion was from zero to 110 degrees, 
including after repetitive motion.  Left knee motion was, 
however, painful with full flexion, and mild tenderness was 
found at the left knee medially.  Stability was within normal 
limits, and no subluxation was found.  The Veteran reported 
often being on his feet at work, which aggravated his pain, 
but he did not claim any loss of work due to his left knee 
disorder.  The Veteran was diagnosed with post-traumatic 
osteoarthritis of the left knee.

At a December 2008 VA examination, the Veteran complained of 
intermittent achy left knee pain associated with stiffness, 
mild intermittent swelling, fatigability, lack of endurance, 
clicking, and occasional buckling.  No locking was reported.  
Physical examination revealed no subluxation or dislocations.  
Pain level during flare-ups was reported as a five out of 10, 
but with no functional impairment.  The Veteran reported 
having a physically demanding job working outdoors in the 
cold, climbing telephone poles, and kneeling, resulting in 
left knee pain at work.  He was able to walk up to one mile 
at a time.  He reported playing baseball in the summer but 
could not run the bases at full speed.  

A physical examination showed left knee range of motion from 
zero to 130 degrees, with complaints of pain at the end of 
range.  This was consistent on three repetitions.  Slight 
crepitus was found on passive range of motion, primarily in 
the patella area.  Clarke's test was negative.  Patella 
ballottement was negative.  There was no effusion, muscle 
atrophy, or tenderness to palpation found.  Assessment of 
medial and lateral stability and varus valgus stress in 
neutral and 30 degrees of flexion for the left knee did not 
show any abnormality.  There was no abnormal motion on 
anterior posterior stress in 30 and 90 degrees of flexion.  
The Veteran had full left knee muscle strength, and 
McMurray's testing was negative.  The Veteran wore a left 
knee brace but ambulated with a normal gait.  The Veteran was 
diagnosed with left knee degenerative meniscal changes and a 
partial anterior cruciate ligament tear.  The physician 
noted, however, that these diagnoses were less likely than 
not related to service as there was no documentation of any 
knee derangement in the service treatment records or at the 
appellant's separation examination.  While there were some 
in-service incidences of soft tissue contusion, review of the 
evidence indicated to the physician that these were self-
limiting and treated conservatively.

In light of the foregoing, the Veteran is not entitled to a 
rating in excess of 10 percent for his left knee disability.  
Although his range of motion decreased, it remains within the 
noncompensable range as contemplated by the rating schedule.  
The Veteran also is not entitled to a separate rating for 
recurrent subluxation or lateral instability of the left knee 
because there is no clinical evidence of subluxation or 
lateral instability due to a service connected disorder.

The representative argues that the current rating does not 
represent the fact that clinical data has been positive for 
complaints of pain, crepitus, degenerative meniscal changes, 
and a partial anterior cruciate ligament tear.  The Board 
disagrees.  At the December 2008 VA examination, the 
examining physician specifically found that the Veteran's 
degenerative meniscal changes and partial anterior cruciate 
ligament tear were not related to his current service-
connected left knee disability.  Further, the Veteran's range 
of left knee motion testing at all VA examinations did not 
reveal a compensable loss, and the range of motion did not 
decrease after repetitive motion despite complaints of pain.   
Finally, at the December 2008 VA examination there was no 
functional impairment during flare-ups.  Thus, the Veteran is 
not entitled to a higher evaluation based on DeLuca factors.

The Board notes also that a separate evaluation for the 
Veteran's scars was considered; however, a separate 
evaluation is not warranted because the scars do not limit 
the range of motion of the leg, adhere to the underlying 
tissue, cause pain upon examination, have instability, or 
cover an area of 144 square inches (929 sq. cm.) or greater.  
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, and 
7804.  The December 2008 VA examination showed a first scar 
located on the medial aspect of the thigh diagonally, 
measuring 10 centimeters by one centimeter.  The second scar 
was located on the medial aspect of the knee over the tibial 
plateau area distal to the patella, measuring two centimeters 
by one-and-a-half centimeters.  Upon examination of each scar 
there was no objective evidence of scar pain on examination.  
There was no adherence to the underlying tissue.  While skin 
texture was irregular and shiny, the scars were not unstable, 
elevated, or depressed.  They were superficial and not deep.  
There was no inflammation, edema, or keloid formation.  There 
was no induration or inflexibility of the skin in the area of 
the scars.  There was no limitation of motion or other 
limitation of function caused by the scars.  The examiner 
noted that the scars did not affect the left knee range of 
motion or cause any functional loss.  Therefore, a separate 
compensable evaluation is not warranted for the Veteran's 
left leg scars.

The Veteran's disability picture has not been so unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  
The preponderance of the evidence shows that the Veteran's 
left knee disability did not result in a marked interference 
with employment, or require frequent periods of 
hospitalization.  While the Veteran noted that he experienced 
increased pain at work, there is no evidence of record that 
there has been any interference with employment.  The current 
schedular criteria adequately compensate the Veteran for the 
current nature and extent of severity of the disability at 
issue.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for referral for consideration 
of extraschedular rating.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt.  As the preponderance of the 
evidence is against the Veteran's claim, however, the 
doctrine is not for application.  38 U.S.C.A. § 5107.




ORDER

Entitlement to an increased rating for residuals of a left 
knee laceration with scar, currently evaluated at 10 percent, 
is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


